9. Movement of persons with a long-stay visa (
Before the vote:
Mr President, this is a short statement to remind you that the Community Visa Code enters into force on 5 April - that is, next month - and, therefore, it is essential that this new regulation enters into force before that date.
In the absence of the Council, let the record reflect that these are the wishes of Parliament if, as I hope, it will make the implementation of my report possible.
The absence of the Council is noted and is unfortunate.